DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 1 has distinguished over the prior art and the claim rejections of claims 1-4 are therefore withdrawn.
After further consideration of claim 11 a rejection has been written in view of Shin (US 2004/0005854 A1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin (US 2004/0005854 A1).
Regarding claim 11, Shin discloses an air vent for a vehicle interior (Shin 10) comprising a housing (Shin 11), an air guide (Shin 20) for guiding air from the air-vent into the vehicle interior, wherein the air guide is configured for sliding movement over an exterior periphery (see annotated figure) and can be moved in and out of the housing (see Shin figure 3). Examiner notes that Shin’s guide 21 has been interpreted as part of the housing and therefore sliding within the guide 21 is being interpreted as inside the housing.

    PNG
    media_image1.png
    491
    568
    media_image1.png
    Greyscale

Shin Figure 3 (annotated)
Regarding claim 12, Shin as applied to claim 11 further discloses the air guide (Shin 20) is moved in and out of the air stream (see Shin figure 2) when it is moved in and out of the housing.
Regarding claim 13, Shin as applied to claim 11 further discloses the air vent comprises guide elements (Shin 21) and a guide opening (see annotated figure) to extend and retract the air guide through.

    PNG
    media_image2.png
    372
    401
    media_image2.png
    Greyscale

Shin figure 8 (annotated)
Allowable Subject Matter
Claims 1-10 and 21 allowed.
Claims 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-10 and 21 recite a guide opening arranged on the housing that is not taught in the prior art. Claims 14, and 16-20 recite an operating wheel mechanism for extending and retracting the guide. Base reference Shin teaches away from this since it recites the guide continues movement all the way to the open and closed positions (see Shin [0029]). Claim 15 recites two air guides that move in opposite directions, it would not have been obvious to one of ordinary skill to modify Shin’s single guide designed to only stay fully open or fully closed with a second guide moving in the opposite directions as recited in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762